 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4
     CEDINA M. KIM
 5   Assistant United States Attorney
 6
     Senior Trial Attorney, Civil Division
     JENNIFER LEE TARN, CSBN 240609
 7   Special Assistant United States Attorney
 8         Social Security Administration
           160 Spear Street, Suite 800
 9         San Francisco, CA 94105
10         Telephone: (415) 977-8825
           Facsimile: (415) 744-0134
11
           Email: Jennifer.Tarn@ssa.gov
12   Attorneys for Defendant
13
                         UNITED STATES DISTRICT COURT
14                      CENTRAL DISTRICT OF CALIFORNIA
15                            WESTERN DIVISION
16
     CATHERINE LINDA TRUJILLO,              ) Case No. 2:19-cv-04423-SHK
17
           Plaintiff,                       )
18                                          ) [PROPOSED] JUDGMENT
                  v.                        )
19                                          )
20   ANDREW SAUL,                           )
     Commissioner of Social Security,       )
21
                                            )
22         Defendant.                       )
23
24
25
26
27
28




                                            -1-
 1         The Court having approved the parties’ stipulation to remand this case
 2   pursuant to Sentence 4 of 42 U.S.C. § 405(g) for further proceedings consistent
 3   with that stipulation and for entry of judgment for Plaintiff, judgment is hereby
 4   entered for Plaintiff.
 5
 6   DATED: 10/31/19                                          _
 7                             HONORABLE JUDGE SHASHI H. KEWALRAMANI
                               UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              -2-
